 178DECISIONS OF NATIONALHeck's Inc.andFood Store Employees Union, Local#347, Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO. Cases9-CA-3828 and 9-CA-4147March 8, 1968DECISION AND ORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAOn September 29, 1967, Trial Examiner SidneyJ.Barban issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices within the meaning of the National Labor Rela-tions Act, as amended, and recommending that itcease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. He also found that Respondenthad not engaged in certain other unfair labor prac-tices alleged in the complaint and recommendedthat such allegations be dismissed. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations,' asmodified herein, of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Heck's Inc., St.Albans,West Virginia, its officers,agents, successors, andassigns, shalltake the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified.1.Paragraph(f)of section 1 of the Recom-' In the absence of exceptions, we adoptpro formathe Trial Examiner'sdismissal of those allegations of the complaint wherein he found no viola-'tionsof the Act'We find that paragraph (f) of section I of the Trial Examiner's Recom-mended Order is not in conformity with such Board orders as are apphca-LABOR RELATIONS BOARDmended Order is amended by substituting thereforthe following:"(f) Promulgating, maintaining, or enforcing anyrule prohibiting employees from engaging in' unionsolicitation in nonpublic areas of its premises' dur-ing their nonworking time, or from distributingunion literature in nonpublic, nonworking areas ofits premises during their nonworking time."2.Add the following paragraph to section 2 ofthe Recommended Order as paragraph 2(d) andrenumber those paragraphs subsequent thereto:"(d) Notify the above-named employees, ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces."3.Amend the notice attached to the Trial Ex-aminer's Decision by substituting for the fourth andfifth paragraphs the following.WE WILL NOT prohibit you from soliciting fora union in nonpublic areas of the companystore during your nonwork time.WE WILL NOT prohibit you from passing outor receiving union literature in nonwork areasof the company store during your nonworktime.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actother than those found in the Trial Examiner'sDecision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: These matterswere heard before me at Charleston, West Virginia,on March 21, 22, 23, and May 15 and 16, 1967, theadjournment of the hearing being granted at therequest of the Charging Party to secure enforce-ment of subpenas served on Pearl White and JeraldDoss.The consolidated complaints in this proceeding,issued on November 30, 1966, and January 31,1967 (based upon charges filed on February 1 and15, 1966, and January 9, 1967), allege that theRespondent violated Section 8(a)(1) of the Act byvarious instances of interrogation of employees,surveillance, creating the impression of surveillanceof employee union activities, threats, promulgationble to solicitation and distribution rules in retail establishments and it istherefore amendedMarshall Field &Co , 98 NLRB 88. We correct fn I Iof the Trial Examiner's Decision by deleting the word "evidence" and sub-stituting therefor the words "the record "170 NLRB No. 53 HECK'S INC.179and enforcement of a no-solicitation rule, and byrequesting employees to report on union activitiesof others, that the Respondent violated Section8(a)(3) of the Act by the discriminatory transfersof employees Jerald Doss and Ruby Davis, and bythe discharges of employees Pearl White, CharlesW. Burlingame, and Camillia F. Perkins, and thatRespondent violated Section 8(a)(5) of the Act byrefusing to bargain with the Charging Party on de-mand. The Respondent's answers to the complaintsdeny the commission of any unfair labor practices.After the close of the hearing, the Respondentfiled a motion to reopen the record for additionalevidence with respect to the appropriate unit forcollective bargaining, which was opposed by theGeneralCounsel.Forreasonsconsideredhereinafter, the motion was denied.Upon the entire record in this case,' from obser-vation of the witnesses, and after due considerationof the briefs filed by the General Counsel and theRespondent, the Trial Examiner makes the follow-ing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, aWest Virginia corporation en-gaged in retail sales of merchandise at various loca-tions inWest Virginia and Kentucky, during arecent representative annual period, had a grossvolume of retailsales in excessof $500,000, duringwhich period it received, at its operations in WestVirginia, goods and materials in interstate com-merce of a value in excess of $50,000. OnlyRespondent's operations at St. Albans,West Vir-ginia,herein called the St. Albans store, are in-volved in this proceeding. Respondent is an em-ployer engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Party, herein called the Union, is alabor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSince 1964, the Respondent has been the subjectof eight previous unfair labor practice proceedingsbefore the Board. In six of these the Respondenthas been found by the Board to have engaged inunfair labor practicessimilar ina number of in-stances to those alleged in this matter, and involv-ing some management officials involved in thisproceeding. One prior case, alleging refusal to bar-gain in violation of the Act, was dismissed by theBoard. A Trial Examiner's decision has issued inthe eighth matter but has not been passed on by theBoard. None of these prior cases involved Respon-dent's St. Albans store. The decisions of the Boardare reported at 150 NLRB 1565, 156 NLRB 760,158 NLRB 121, 159 NLRB 1151, 159 NLRB 1331,166 NLRB 186, and 166 NLRB 674. Notice hasbeen taken of the Trial Examiner's Decision, inCase 9-CA-4185, only to the extent specificallystated herein.B. Alleged Violations of Section 8(a)(1)1.The rules against solicitation anddistribution of literatureThe Union began its organizational activities atRespondent's St. Albans store about the middle ofOctober 1965. Union RepresentativeWoodrowGunnoe visited the store a number of times, andaboutNovember 2, 1965, he distributed unionliterature to the employees in the store. Gunnoestated that because of experience at other stores ofRespondent, he particularly looked for evidence ofsigns prohibiting solicitation of employees and sawnone. He testified that when he and some otherunion representatives returned to distribute litera-ture to employees in the store about November 8,1965, he saw signs prohibiting solicitation posted atthe entrance to the store and near an office on- theselling floor of the store.There is a dispute as to whether these signs wereposted for a considerable period before November8, as Respondent's witnesses assert, or were notposted before that date, as Gunnoe and other wit-nesses for the General Counsel state. For reasonsdiscussed hereinafter, the Trial Examiner finds itunnecessary to resolve this dispute. In addition, aswill be shown, it is not necessary to resolve theslight confusion in the record as to the exact word-ing of the signs posted on the entrance to the storeand at the selling floor office.There was also a notice posted on the bulletinboard in the employees' upstairs lounge reading:"NO SOLICITING OR DISTRIBUTING LITERA-TURE TO OR BY EMPLOYEES WHILE WORK-ING-" There is again some dispute as to when thisnotice was posted, but it was clearly posted by themiddle of November 1965 when Respondent's vicepresident in charge of personnel matters, Ray Dar-nell, addressed the employees. Also, at that sametime, the current "Heck's Employees Policy Hand-book" distributed by Respondent to employeescontained the following rule with respect to "Sol-icitation": "No solicitation, either by employees orothers, will be permitted on the premises, withouttheexpresswrittenpermissionof the storemanager. Upon observing any such solictating [sic],'The transcript is hereby corrected at p. 135, 122, to show that G CExh 2-12 was received in evidence The physical exhibit was correctlymarked by the reporter as received 180DECISIONSOF NATIONALLABOR RELATIONS BOARDplease report the same to the store manager." StoreManager Quinlan testified that this handbook hadbeen in existence over 2 years.On November 8, 1965, when Gunnoe and othernonemployee representatives appeared in the storewith union literature, one of the employees notifiedAssistant Store Manager Peters and he came to thefront of the store where he advised Gunnoe thatthere was arule againstdistributing literature in thestore. It is clear that when Gunnoe continuedaround the store with the literature in his hand,Peters followed him. Gunnoe contends that Peterstook some of the literature away from employees towhom he had distributed it. Peters states that theemployees gave the literature to him, and that hedid not take it from them involuntarily. Since noneof General Counsel's witnesses were able to testifyas to what may have been said between Peters andthe employees involved, and since their descrip-tions of Peters' actions are not inconsistent with theemployees' having given him the papers voluntarily,Peters' testimony on this point is credited. After 10to 15 minutes in the store, Gunnoe and the otherunion representatives left.Inmid-November 1965 Respondent's vice pre-sidentandpersonnelmanager,Darnell,hadmeetings with employees on the morning and after-noonshifts. It is found, on the basis of all theevidence, that in these meetings, Darnell told theemployees that they would be fired if they engagedin any activities on behalf of the Union while theywere on the premises of the Respondent. Thetestimony of both Assistant Store Manager Petersand Store Manager Quinlan clearly indicates thatthe rule against union activity applied to the em-ployee lounges, even while the employees were onbreaktime. Thus, Peters, when asked if the no-sol-icitation rule applied in the employees' lounge, an-swered that he thought so.2 Quinlan stated that therule prohibiting solicitation or distribution of litera-ture "while working" would prevent the employeesfrom those activities "at any time." Even Darnell'stestimony makes it plain that he equated "workingtime" with all time spent at Respondent's store, asdistinguished from employee activity after they leftthe store.Thus,when asked if he made anyreference to "no soliciting being permitted onCompany property," he answered, "I said duringworking hours, I informed the people that as longas they wanted a Union, that it was strictly up tothem,as longas anything was conductedoutsidethe scope of their working hours. What they didafter they went homewas strictly up to them ... butduring working hours, they still had a job to do andas long as I had anything to do with the Company,that they would do their job when they were on thejob" (emphasis supplied).' The fact that the ruleprohibitingunionactivities applied to the employeelounges is also made evident by thestatement ofthe rule in the employees'manual.This rule, prohibitingunionactivitiesby em-ployees on nonworktime and in nonwork areas,clearly interferes with, restrains, and coerces em-ployees in the exercise of rights under the Act andviolates Section 8(a)(1) of the Act. The affirmationof the rule by Darnell, shortly after the inception ofthe organizing campaign at St. Albans, enforced bythreats of discharge for breach of the prohibition,was designed to prevent legitimate union activitiesof the employees, and similarly violated the Act. Itis not necessary to resolve the conflict with respectto the time of the posting of the rule in the em-ployee lounges since, even if it were posted coin-cident with the beginning of the union drive tothwart the attempt at organization, as the GeneralCounsel urges, no additional or different remedywould be required.The posting of the signs at the door to the store,whether expressed in the same terms as the signposted in the lounges or whether merely stating thatno solicitation was allowed in the store, did not in-trinsically constitute a violation of the Act. SeeSa-lant and Salant, Inc.,164 NLRB 1013. Nor, in theabsence of any showing that others were permittedto solicit among the employees on the selling floor,would it appear to be a violation, even if the noticeswere posted at the doors to the store after the firstdistribution of literature to the employees in thestore and before the second attempt at such dis-tribution, as the General Counsel contends. Cf.Price-Less Discount Foods, Inc., dlbla Payless,162NLRB 872. The Board has long held that em-ployees at work on the selling floor of retail storesmay be prohibited fron. union activities, on a non-discriminatorybasis,becauseof the specialproblems of the retail industry. Certainly, the rightto regulate the solicitation of employees on theselling floor by nonemployeesisno less.The TrialExaminer does not find, therefore, that Respondentviolated the Act by posting no-solicitationsigns atits front doors and at an office on the selling floor.While the General Counselarguesin his briefthat the action of Assistant Manager Peters in fol-lowing Gunnoe through the store, and observing hisactions and those of the employees, violated theAct, it is noted that this was not alleged in the com-plaint as a violation. Moreover, assuming, as I do,that Respondent had the right to prohibit distribu-tion of literature to employees on the selling floorand to prohibit employeeunionactivities under'Later, after a leading question by Respondent's counsel with respect towhether any employee had ever been restricted from soliciting while hewas not working, Peters agreed that to his knowledge that had not occurredand then flatly stated that the no-solicitation rule did not apply in thelounges However, Peters stated that passing out handbills in the loungewould not he permitted'Darnell also said that the "no solicitation rule" applied during"storeworking hours" (emphasis supplied) Darnell's denial that the employeeswere threatened with discharge if they talked about the Union onRespon-dent's property is not credited to the extent inconsistent with the findingsmade herein HECK'S INC.181those circumstances, it would necessarily followthat Respondent could take reasonable steps to en-force those rules. Peters' actions, on this record, doappear to be reasonably adapted to the enforce-ment of the rules as they related to activities on theselling floor. SeeRandall's,157 NLRB 86, 90-91.This is particularly so since it is found that therecord does not establish that Peters, as alleged bythe complaint, on this occasion, confiscated unionliterature from the employees in order to, im-properly interfere with, restrain, or coerce the em-ployees in the exercise of their rights under the Act.It is recommended that this latter allegation of thecomplaint be dismissed.2.Other alleged violations of Section 8(a)(1)(a) It is alleged that in his talks to the employeesinmid-November 1965, Personnel Manager Dar-nell threatened to withhold pay raises if the em-ployees selected the Union as their bargainingrepresentative.No proof was offered with respectto this and it is recommended that this allegation bedismissed.General Counsel did adduce proof to the effectthat Darnell told the employees that even if theyselected the Union as their representative, and theRespondent were compelled to bargain with it, theemployees would receive no pay raises because theRespondent was already doing the best it could forthe employees. This was not specifically denied byDarnell, who stated that he said that if the Unioncame in, any pay raises would be those negotiatedwith the Union. Assuming that this evidence mightshow a threat by Darnell that Respondent wouldmake any selection of a bargaining representativeby the,employees an act of futility, this was not al-leged in the complaint or argued by the GeneralCounsel at the hearing or in his brief, and the TrialExaminer is not satisfied that this question was putin issue so that the Respondent might meet it. Nofinding is therefore made on this issue.(b)Ruth Baker testified that her departmenthead, Edith Dent, concededly a supervisor withinthemeaning of the Act, early in November 1965"asked me if I knew that the union was trying to getin.And 1' said, well, do you think they will. And shesaid I'm afraid so. She said you'd be surprised thatthe ones that have been here the longest that havesigned already."It is alleged that Dent, by indicating that sheknew who had signed union cards, improperlycreated the impression of surveillance of employeeunion activity. To the contrary, the impression isthat this was a casual conversation between a minorsupervisor and an employee accustomed to suchconversations, with no overtones of interferencewith employee union activity at all. There is noevidence of any other antiunion activity on the partof Dent. It is recommended that this allegation ofthe complaint be dismissed.(c) Jerald Doss testified that about November20, 1965, he had three telephone conversationswith Respondent's president, Fred Haddad, on thesame day. In the first, Doss states, "He.called meand asked me if there was any Union talk in thestore and I told him no. He asked me where I eat, ifIeat in the employees' lounge, and I told him no,and he wanted to know if there had been any Uniontalk in the employees' lounge and I told him no,because I hadn't been eating in there."During the second conversation, Doss stated thatHaddad "asked if Charles Young and I had beenhaving Union meetings at my house, ,and I said no.4He asked if Carolyn Edens did, I believe, the onlyname I remember." Doss testified that Haddadnamed other employees, whose names Doss nolonger remembered, and asked if they had attendedmeetings at his home or any other place. Haddadfurther told Doss, after the latter's denial that therehad been union meetings, that Haddad knew thatthere were such meetings. Haddad told Doss thathis house had been watched.In a third conversation that day, Haddad againasked Doss about his involvement in union activity,which Doss denied, and then asked Doss if he"would listen for Union talk and report back tohim," which Doss said he refused to do. Veryshortly thereafter, as discussed hereinafter, Dosswas transferred to another store.None of this is denied by Haddad, and Respon-dent, in its brief, states that it admits these matters,as alleged in the complaint.Doss also testified, without contradiction, that heoverheard PersonnelManager Darnell ask PearlWhite, who Respondent claims is a supervisor, ifDoss was engaged in union activity. This is sup-ported by White who testified that Darnell alsoasked her if she knew anybody who had joined theUnion.(d) PearlWhite testified that prior to herdischarge on February 1, 1966, and apparently onthe same day, President Haddad approached her atwork in the store and asked her if she had joinedthe Union, which she avoided answering. However,when Haddad persisted, White denied that she hadjoined. Haddad then stated that he had a paper inhis hand that proved that she had. Haddad' statedthat he had been at a meeting with the Union thatday and he knew who had signed and who hadn't.White described Haddad as "angry," and statedthatHaddad said "he would transfer or fire orwhatever you want, out the door. . . ." Haddad alsosaid to White, "You are the stupidest bunch to signup for the Union."As with Doss, this was not denied by Haddad,'Young and Doss shared an apartment Judging by the union authoriza-tions in evidence witnessed by Young, he was rather active on behalf of theUnion 182DECISIONSOF NATIONALLABOR RELATIONS BOARDand Respondent, in its brief, admits the allegationsof the complaint with respect to the facts of thisconversation.(e)Employer Charles W. Burlingame testifiedthat on December 21, 1966, Personnel ManagerDarnell engaged him in conversation in the St. Al-bans store, during the course of which Darnellasked him if he "had heard whether or not therewas being a union organized or if I knew of any in-dividuals trying to bring the union into the store."Burlingamestated that he had no direct knowledgeof this, after which Darnell asked him to find outfor Darnell who was trying to bring the Union inand to report to the store manager or to Darnell butnot to mention this conversation to anyone else.Burlingamealso stated that Darnell asserted he hadways and means of finding out these matters.Burlingamenever thereafter reported to Darnell onthis subject.Although specifically questioned as to.a conver-sation with Burlingame with respect to the Union,Darnell never specifically denied or referred to theabove.Darnelldid recall a conversation withBurlingame,which he placed in early December, inwhich he askedBurlingameto find out for him whythe hardware department, in which Burlingameworked, was in such a messy condition. Darnell in-dicated that he made this request of Burlingamebecause he had personally hired Burlingame andhad takena personalinterest in him.Sincethereis noreason to questionBurlingame'saccount of the conversation, and it is not denied,his testimonyas setforth is credited.On the basis of the evidence set forth in subpara-graphs (c), (d), and (e) above, it is found thatRespondent violated Section 8(a)(1) of the Act bycoercively interrogating employees, making threatsof reprisal because of the union activities of em-ployees, and creating the impression of surveillanceof union activities by seeking to induce employeesto engage in surveillance and report on employees'union activities and, by the admission of Haddad,actually engaging in such surveillance.As hereinafter discussed, it is found that PearlWhite was not at the time of her conversations withHaddad and Darnell, set forth above, a supervisorwithin the meaning of the Act. Moreover, even ifshe were a supervisor at those times, the activitiesset forth in the context of this record would,nevertheless, constitute violations of the Act. It isclear that the interrogation of White and the threatsmade to her were not related to any justifiable pur-pose of Respondent, but were, rather, a part of apattern of conduct adopted by Respondent todeprive its employees of their rights guaranteed bythe Act. Moreover, the record as a whole, and par-ticularly the relationship which apparently existed'As previously noted, it was necessary to recess the hearing to secure en-forcement of suhpenas directed to Doss and Pearl White Both exhibitedreluctance in their testimony for the Union and the General Counsel andbetween frontline supervision and employees in theSt.Albans store, makes it reasonable to anticipate,asRespondent must have known, that the state-mentsmade would be transmitted to the em-ployees.C. AllegedDiscriminatory Treatmentof Jerald Dossand Ruby DavisDoss was employed at the St. Albans store inFebruary 1964 where he worked ' only as a shoeclerk. In November 1965 within 3 or 4 days afterhe had refused to assist Respondent's president,Haddad, by engaging in surveillance of employeeunionactivities and reporting back on those activi-ties, andafter Haddad told him that he knew thatunion meetingswere being held in Doss' dwelling,because it had been under observation, Doss wastransferred to Respondent's store at Kanawha City.Although this store was only 13 miles distant, it isclear from Doss' entire testimony that this was aninconvience to him because he was compelled todrive to the Kanawha City store, while he livedwithin close walking distance of the St. Albansstore.' The Respondent gave Doss an increase inpay as a result of the transfer. It appears that Quin-lan, the St. Albans store manager, was not aware ofthe reason for the transfer at the time it was made,and was unable to tell Doss why he was being trans-ferred.Doss subsequently found out that he wastransferred to take the place of an employee whowas off sick. When that employee returned, Dosswas transferred to the sporting goods department atKanawha City. When a vacancy occurred in theshoe section of the St. Albans store because of thedischarge of Pearl White, who Respondent claimsto have been a supervisor, Doss was transferredback to St. Albans for a short time to train a newemployee for the shoe department. Quinlan, at thetime, told Doss that he was happy to have himback. Doss, however, was shortly thereafter againtransferred toKanawha City. On February 10,1966, he was laid off, allegedly for lack of work. Itwas testified that at thetimeDosshad the leastseniority in the sporting goodsdepartment atKanawha City, but was not the juniorin service inthe store.Doss was one of a number of persons who werealleged to have been discriminatedagainst in acharge filed by the Union with the Regional Officeof the Board on February 15, 1966. AfterRespon-dent called him back to work on. February 25,1966, he worked 1 day, and then quit to take a jobwith another employer. Since thenthe Respondenthas reemployed him, apparently in a supervisorycapacity, in a store a considerable distance fromsome evidence of a tendency to shade their testimony in favor of theRespondent However, their testimony consistent with prior statementsmade by them, as shown by their testimony, is credited HECK'S INC.the Charleston area, in which both the St. Albansand Kanawha City stores are located.The complaint alleges that the Respondent dis-criminatedagainstDossby transferringhimbetween the St. Albans store and the Kanawha Citystore and constructively discharging him on orabout Februaty 28, 1966. Although there may bereason to believe that Doss was led to quit his em-ployment with Respondent because of Respon-dent's actions, and Doss so stated to a unionrepresentative at the time, the preponderance ofthe evidence does not support the contention thatDoss was forced to quit Respondent's employmentbecause of discriminatory actions of the Respon-dent, and it is recommended that this allegation ofthe complaint be dismissed.However, the record is convincing that the vari-ous transfers of Doss were motivated by Respon-dent's desire to remove him from the St. Albansstore because of his apparent involvement with theunion drive at the time and his refusal to cooperatewithRespondent's antiunion activities. Thus, hewas transferred almost immediately after he refusedto spy and, report on employee union activities. Thetransfer is stated to have been for the purpose offilling in for an employee who was sick. However,according to Darnell, temporary situations of thissort are normally filled by the employment of part-time help. In addition, when this temporary needwas alleviated by the return of the sick employee,Doss was not returned to St. Albans, but was trans-ferred to a department at Kanawha City in whichhe apparently had not previously worked. When anopening occurred in the shoe section at St. Albansinwhich he was experienced, he was not trans-ferred back permanently, but was recalled for a fewdays to train a new employee for the shoe section.This assignment, and Quinlan's stated pleasure inhaving Doss back, attest to Doss' value as an em-ployee. However, within a few days, Doss was againreturned to Kanawha City to work in the sportinggoods department where there was apparently noparticularneed for him since he was shortlythereafter laid off for lack of work.For, the reasons stated, and upon the entirerecord, it is found that by the various transfersbetween the St. Albans store and the Kanawha Citystore referred to above, Respondent discriminatedagainst Doss in violation of Section 8(a)(3) and (1)of the Act. No finding is made with respect to thelayoff of Doss on or about February 10, 1966, fromthe Kanawha City store, because this was not al-leged as a violation of the Act or clearly litigated asa separate violation of the Act.The General Counsel did not prove any dis-criminatory treatment of Ruby Davis and the al-legationsof the complaint to that effect aredismissed,D. The Discharge of Pearl White183PearlWhite was hired in 1961 or 1962 as a sales-lady in the clothing department at the St. Albansstore.Until her transfer to Respondent's Washing-ton Street store, White apparently sold only shoes,which were part of the clothing department at St.Albans at that time. After her transfer to theWashington Street store, she was head of theclothing department at that store and was paid bysalary, as is normal with Respondent's departmentheads.In March 1965 White was transferred back to theSt.Albans store, at her own request, at the samesalary which she had received at the WashingtonStreet operation. Prior to her return to St. Albans,the shoe section in the store had been considerablyenlarged, and White was assigned to that section.Although there is some variation in the testimony,itappears that during the period after her returnand up to White's discharge there were normallythree employees in the shoe section, includingWhite.White would work alone on one shift, nor-mally, and the other two employees would be onthe other shift.White would rotate shifts, as wouldthe other employees involved. Doss, who was oneof the two employees who worked together in thissection, testified that occasionally he would workovertime, and thus would work together withWhite.Respondent claims that during this period, aftershe was transferred back to St. Albans until she wasdischarged on February 1, 1966, White was a de-partment head, and thus a supervisor, over the shoedepartment. The General Counsel contends thatnot only was White not a department head duringthis period, but that, in fact, the shoe section wasunder the clothing department and was not aseparate department at all.It is admitted that normally shoe sales are a partof the clothing department in all Respondent'sstores, and it is clear that this was the case at St. Al-bans before White's transfer back, and appears tobe the case at St. Albans since White has beendischarged. Although department heads in Respon-dent's stores wear badges designating them as such,White did not, but wore the same sort of badge asother employees. In statements given before theywere reemployed by the Respondent, both Whiteand Doss referred to White as a salesclerk or sales-lady, and did not refer to her as a department head,although in testimony in this proceeding both as-serted that White was in charge of the shoe depart-ment.Moreover, those payroll records of em-ployees in the shoe section at St. Albans during theperiod which were referred to (White, Doss, andJudy Raynes) all indicated that "shoes" continuedto be a part of the clothing department.6 Smith, the6While this may be due to some degree to clencal inertia, as Darnell'stestimony indicates, it also tends to emphasize the general understandingthat the shoe operation was not a separate department 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDhead of the clothing department, clearly had thisimpression at the time White was transferred back,because, according to White, Darnell, and Quinlan,Smith had to be told to leave White alone, after shecomplained to President Haddad that Smith was"trying to tell me what to do."Although it has been held thatRespondent's de-partment heads are normally supervisors within themeaning of the Act, their supervisory authority maywell be described as borderline in character. In thefirstproceeding before the Board in which theirauthority was considered,Heck's Inc.,150 NLRB1565, Respondent argued that they did not possesssupervisory authority, but the Board, on the basis ofthe record there made, disagreed. Consistent withthat decision, the Board, in a subsequent case,Heck's Inc.,156 NLRB 760, reversed a Thai Ex-aminer's decision holding that certain departmentheads were nonsupervisory.'In the present proceeding, the evidence as to thedepartment heads,' position shows that they are paidby salary while the employees generally are hourlypaid.However, department heads, like other em-ployees, punch a timeclock and regularly rotateshifts.Department heads also attend regularmeetings with management for heads of Respon-dent'sdepartments.Other than this, Quinlantestified that, "Department heads are in chargeunder me.... They have charge of the schedulingof the employees, they have charge of detailingtheir work, they report to us on the supervision of itand so forth. .. They check with some of the buy-ing, and she [sicI checks with us if they are late ortardy or if they are off sick or anything like that."This was the sum of the department heads' dutiesand responsibilities as detailed by Quinlan. Darnellwas not asked and did not give other than conclu-sionary testimony on this subject.Notwithstanding testimony bywitnessesforRespondent, and by White and Doss, that Whitehad the same duties and responsibilities as anyother department head when she was transferredback to the St. Albans shoe operation, the record asa whole makes it plain that White's position wassomewhat less than that of the normal departmenthead. Thus; although Quinlan stated that Whitesometimes attended meetings of department heads,she asserted that she did not. Whereas Quinlantestified thatWhite made schedules for her em-ployees, like other department heads,White in-sisted that Quinlan made the schedules, and thatshe did not. While at one point White stated thatshe told the employees when to come in, at anothershe indicated that she consulted- with Quinlan onthis.Though she frequently, or normally, workedalone on her shift, White stated that she left wordfor the employees on the other shift as to what theywere to do. To a certain extent she agreed these in-structions concerned daily repetitive tasks whichwould be the lot of shoeclerks inany store. Whitehad no authority to discipline clerks for errors. Likedepartment heads, she did not hire or dischargeemployees or play any part in their transferbetween departments. She did, like the departmentheads, have a certain responsibility for buying forthe shoe operation at St. Albans.Upon all of the evidence, and the above in par-ticular, the Trial Examiner finds that White was nota supervisor within the meaning of the -Act at thetime of her discharge or the period immediatelypreceding. Her position was certainly less in weightand authority than that of the normal departmenthead. Nor was she held out to the employees or tothe public as one of Respondent's departmentheads.While she occupied a position of moreresponsibility in the shoe operation than the ordi-nary employee, and may have exercised somejudgment and discretion in the area of buying, shecertainlydoes not appear to have possessedauthority to exercise significant discretion or inde-pendent judgment in dealing with employees in theshoe section at the St.Albans store. The record as awhole shows that to the extent that her dealingswith the other employees were other than routine,she regularly consulted with the store manager as tothe problem involved. Further,it isnoted that whenPresident Haddad discussed White's union activitieswith her, he expressed no concern that she, as anasserted supervisor, was doing wrong, but ratherlumped her with the rest of the employees, who hesaid were the-"stupidest bunch to sign up for theUnion."While she continued on salary after hertransfer, this factor does not itself supply theevidence of supervisory authority otherwise foundto be wanting here. Compare fn. 6, above.Therefore,sinceit is admitted that the Respon-dent dischargedWhite because of her affiliationwith the Union, it is found that by that action,Respondent violated Section 8(a)(3) and (1) of theAct. 8E.The Discharge of Camillia Perkins and CharlesW. BurlingamePerkins- was first employed by Respondent at theSt. Albans store in November 1965. During the1Although Respondent appears, in most cases since the original decisionnoted above,to have agreed that department heads are supervisory, therestillappear to be variations possible from case to case It is noted thatalthough Carlton Boothby was apparently a supervisor at the ti,ise of theoriginal case involving Respondent,I540NLRB at1S65, in -a later case,Boothby, although identified as "Assistant to the Assistant Store and/orHead of Clothing Department," was found to be nonsupervisory, and a partof the rank-and-file unit, when the record failed to affirmatively establish,his supervisory authority159 NLRB 1331, 1333" Indeed,even if White were found to bea supervisorat thetime of herdischarge,on the basisof this record andthe reasons given by PresidentHaddad for his displeasure at her activities in particular,it is plain that herdischarge was motivatedby a desireto discourage union activities ingeneral amongthe employees,rather than a concern that she, as an as-serted supervisor,had signed a union card,and her discharge thus violatedSection 8(a)( I ), in any event SeeHeck's, Inc,156 NLRB 765 HECK'S INC.summer of 1966, she was off from work on at leasttwo occasions. On an occasion when she was sick,she was immediately put back to work when she ap-plied to Quinlan, which would indicate, accordingto Darnell's testimony, that she was a satisfactoryemployee.On another occasion, when Perkinsasked Quinlan for a leave of absence so she couldattend her daughter in the hospital, Quinlan toldher that he could not give her a leave of absence,but that she should go on and not worry about herjob.When she returned, Quinlan put her back towork.Perkins signed a union card in January 1966. Shetestified that she was accustomed to participating indiscussions about the Union in the restaurant nextto the St. Albans store with other employees, butwas not aware that this was observed by any super-visor.Apparently in December 1966 she remon-strated with one employee who tore up his unioncard in the restaurant.Darnell testified that he made the decision todischarge Perkins on the basis of three "shoppers'reports"whichwere critical of Perkins, andbecause Respondent was cutting down on its saleshelp after the first of the year, in accordance withitsnormal practice. Perkins was terminated onJanuary 3, 1967, the same day as Charles W.Burlingame, by Store Manager Quinlan, who toldher merely that her work was unsatisfactory. Thereseems to be no dispute that Perkins was nevercriticized or reprimanded for her work, nor was sheinformed that she had been referred, to critically inshoppers' reports. She further testified, withoutcontradiction, that in late December, prior to herdischarge, Store ' Manager Quinlan had spoken ap-provingly of work she had done.Darnell, who testified that he did not personallytalk to employees about these shoppers' reports,sent them on to the store manager, frequently withcomments which would indicate that he expected-the store manager to follow up the matter with theemployee involved. However, Store Manager Quin-lan' testified that 'it was his policy, normally, not totell the employee that he or she had been men-tioned in such a report or to directly tell the em-ployee that his or her work had been deficient. Heexplained his practice was to talk to the employeein general 'terms about the shortcoming involved,without indicating that the employee to whom hewas talking was guilty of the deficiency. In somecases,' however, he agreed that he would talk to theemployee directly about matters contained in shop-pers' reports. It would further appear that, aftersending the store manager these reports with hiscomments, 'Darnell thereafter did not follow up tosee if the store manager had done anything aboutthematter, in either the case of Perkins, or ofBurlingame, who also was discharged on the basisof shoppers' reports.Itwas explained by Darnell that, for approxi-mately 2 years, the Respondent has used the ser-185vices of an independent agency to shop its 10 storesand report on the employees observed.Each storeis shopped once each month by anonymous per-sons, who pick at random the employees to be ob-served.Itwould appear that any individual em-ployee would be infrequently reported on, andsome employees,itwas stated,have never appearedin the monthly written reports that.are submitted toRespondent.Only five of these reports, from Au-gust through December 1966, are in evidence. Inthese reports,only Perkins and Burlingame arementioned more than once, and these two were thesubject of derogatory commentsin the reports forAugust, November,and December. It further ap-pears that neither of them had been mentioned inany other report of this sort.Darnell testified that a number-of employees atvarious stores of Respondent had` been dischargedon the basis of shoppers'reports.He was notquestioned as to the nature of the reports in thosecases. Store Manager Quinlan stated that only oneemployeehad been discharged at his store as theresult of a shoppers'report, and that was for steal-ing.`-Burlingame was hired by ,Darnell in May 1966. Itis conceded that he was for a -time a very good em-ployee,and was being considered as possible super-visory material.Indeed,Respondent made extraor-dinary efforts during this period -to assist him whenhiswages were being garnisheed.However, bothDarnell and Quinlan stated-that-they-thereafter ob-served Burlingame not attending to his job, and as-serted that they discussed this between them.Again,it seems undisputed that nothing,was said toBurlingame about such alleged deficiencies. Burlin-game's un_contradicted testimony shows that evenon the day he was discharged, Quinlan made afriendly approving comment to him about the workin his department.Later that day, in-discharginghim, Quinlan stated that Burlingame'swork hadbeen unsatisfactory for the past month and a half.When Burlingame told his department head of this,the department head replied that Burlingame wasone of the best workersthathe had ever-seen, andlater told Burlingame that on the same day that-Burlingame was discharged,the department head,had told this to Respondent's president,Haddad.Burlingame testified that about December 15,1966, it had become generally known,apparentlythrough the news media, -thatthe Board was havingwhat Burlingame referred to as a"meeting," andthe Union thereupon became a subject of activediscussionamong the employees: Burlingamethereafter, himself, became active in seeking signa-tures to union cards,and signed one himself onDecember 18, 1966. He also secured signed unioncards from his own department head,who ex-pressed himself as believing that the store needed aunion, and from the department head of sportinggoods at the St. Albans store.Burlingame,-likePerkins,was the subject of 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDderogatory comments in shoppers' reports for Au-gust,November, and December, the latter reportdatedDecember 20, 1966. As previously noted,none ofthese were brought to Burlingame's atten-tion, no further investigation of the criticisms in thereports were made, and Darnell's comments on thereports were apparently not followed up by eitherDarnellorQuinlan prior to the date of thedischarges.These discharges present difficult cases. On thebasis of the background and the facts in this case,the Trial Examiner has no doubt that the Respon-dent would not hesitate to discharge employees forunion activities, in order to discourage such activi-ties among its employees. Further, the evidenceshows that the Respondent treats the shoppers' re-ports, which are the basis of the discharges of thesetwo employees, with such casualness that it is dif-ficult to accord them weight, and one wonders whatwere the contents of the reports which are assertedto have caused the discharge of employees at theother stores.9Moreover, these two employees, until the periodjust before their discharges, were rather well-re-garded employees whom the Respondent mightwellhave considered worth some effort to setstraight, if they seemed to be going astray. Perkinswas so well thought of that she was retained afterthe first of the year in 1965, although hired only theprior November, which indicates, according to Dar-nell's testimony, that she was one of the better em-ployees, and she was reinstated after her absencesduring the summer of 1966, likewise a mark ofRespondent's satisfaction with her. She had noprior bad marks against her record. Further, therecord leaves no doubt that Burlingame was a su-perior employee, also with no criticisms against himuntil the end of his employment period. Indeed,prior to that time, Respondent had gone out of itsway to assist him in his personal problems.Nor was the testimony of Quinlan and Darnelldenying knowledge of employee union activity, in-cluding that of Perkins and Burlingame, impressive,particularly that of Darnell denying that he knew ofthe union involvement of any employee exceptPearlWhite. The smallness of the operation, thepervasiveness and persistence of the interrogationof employees about union activities, and the ap-parent widespread knowledge of those activitiesamong department heads and the admissions ofPresident Haddad and Darnell found above, attestto the high degree of probability that they were wellinformed on the subject. It is not' without sig-nificance that an employee immediately informedthe storemanagement as soon as the unionrepresentatives appeared in the store to distribute'In each of the three reports in which Perkins and- Burlingame were in-volved, the criticism of each was directed to their attitude towardcustomers and alleged lack of helpfulness In the December report therewas criticism of Burlingame's language Of course, since there was noliterature in November 1966. In particular,Burlin-game's active support' of the Union, -his failure toassistmanagement with information, and, espe-cially,his securing cards from two 'departmentheads, support the inference that Respondent knewor suspected his involvement in the resurgent unionmovement at the time. SeeHeck's, Inc.,150 NLRB1565, fn. 2, and 1571.Against the above is the fact, not disputed on thisrecord, that Respondent did receive three differentderogatory reports from its shoppers' service withrespect to these two employees, the first two ofwhich are clearly prior to the new or renewedunion activity of the employees. Nor, is there anyreason that Darnell's testimony should not becredited that these were the only two employeeswho received as many as three such adverse re-ports. In fact, they appear to be the only employeeswho were the subject of so many shoppers'- reportsof any kind. However, the force of Respondent'sreliance on these reports in this case is muchweakened, as has been considered above, byRespondent's own actions, which give evidence ofthe slight regard paid to the kind of derogatorycomments involved here. Though Quinlan admit-tedly speaks to the employees in his store about un-favorable comments in such reports when he con-siders the occasion proper, it is clear that he doesnot consider that comments of the character hereinvolved justify that attention. It is furthernoteworthy that Darnell, at a time when he wasaware of at least two of the derogatory reportsagainst Burlingame, asserts that because of his per-sonal relationship with, and, it would seem, his con-fidence in, Burlingame, requested Burlingame'sassistance in seeking out and helping managementrectify deficiencies in his department, a ' requestwhich would appear more properly directed to thedepartment head. It is difficult to believe that Dar-nell would have done this if he were seriously con-cerned about Burlingame, or that', he would nothave spoken to Burlingame about his own asserteddeficiencies at the time, if he felt Burlingame wasretrogressing, as is now contended, particularly inlight of Darnell's past personal concern for Burlin-game and his past efforts in Burlingame's behalf. Itfurther appears that neither Darnell nor Quinlanconsidered that the final report on these employees,inDecember, justified immediate discharge, butwaited to the end of the holiday season and thecompletion of inventory to terminate them.Upon careful consideration of the record as awhole, and the above analysis, it is concluded andfound that the Respondent discharged Burlingameand Perkins in order to discourage the thenrenascent union activity among the employees, anddirect testimony as to any of these alleged events, there is no proof that anyof them actually occurred The shoppers' report', were received as reportsmade to Respondent and not for the truth of their contents HECK'Sthat the shoppers' reports were seized upon as pre-texts which could be used to justify that action.10Although Respondent was undoubtedly reducingthe amount of its employees at the time, as Darnellasserts, the Trial Examiner is convinced that but foritsantiunionmotivation, the Respondent wouldhave retained these employees, as it had retainedPerkins the previous year. It is therefore found thatby discharging Charles W. Burlingame and CamilliaPerkins, the Respondent violated Section 8(a)(3)and (1) of the Act.F. The Alleged Unlawful Refusal ToBargain1.The refusal to bargainOn January 31, 1966, Union Representative JackL. Brooks called Respondent'spresident,Haddad,on the telephone and asked Haddad to recognizethe Union as the bargaining representative of theemployees at the St. Albans store, excluding officeclerical employees,guards, department heads, andsupervisors,as defined in the Act. When Haddadstated that he doubted that the Union had any ofthe employees signed up, Brooks offered to showHaddad the union authorization applications signedby the employees to demonstrate that the Unionhad been designated by a majority of the employeesas their representative for collective bargaining.Haddad stated that he wasn't interested,and hungup the phone.The Union confirmed this conversa-tion in a letter to Haddad,dated and sent the sameday. In the letter,the Union reiterated its offer todeliver the signed authorization cards to Haddad inproof of the Union's representative status.The Union's letter of January 31 was answeredby Respondent's counsel,Holroyd, by letter datedFebruary 3, 1966. Holroyd stated first that matterssuch as this should be brought to his attention inthe first instance,rather than directed to Haddad,which, he stated, would serve to save time for all.The letter then continued:Itwill be necessary for us to decline recogni-tion of your union at this time,because: 1. Inlight of the questionable methods of securingsignatures on cards in the past, we doubt thatyou have an uncoerced majority. 2.Anotherunion has advised us that it has a substantial in-terest in the St. Albans store and it would beimproper for us to extend recognition on thebasis of your demand. 3. The unit demandedby you is inappropriate for collective bargain-ing purposes.Isuggest you use the normalBoard process as set out in Section 9 of theAct to establish if you represent a majority ofthe employees in the appropriate unit.Personnel Manager Darnell, the only witness fortheRespondent who was questioned concerning"'While the evidence of discrimination as to Perkins is not as strong asthat pertaining to Burlingame, it is clear that in the circumstances of thisINC.187Respondent's reasons for refusing to recognize theUnion's claim of representation, testified that hehad no personal, firsthand knowledge of the basisfor Respondent's refusal. He stated that he was outof town when the union request for recognition wasreceived, and the request had been turned over toHolroyd by Haddad for reply before Darnellreturned.Darnell'stestimonyindicatesthatRespondent, in fact, leaves these decisions up totheir attorney, as Holroyd's letter to the Union,referred to above, would also indicate.Darnell, however, testified that Respondent dis-trusted cards because "[s]ome of the cards we hadhad in other hearings had been thrown out becausethey were, the names were supposedly forged onthem. The writing was in two different peoples'handwriting and things like this." Inasmuch as Dar-nell gave no further evidence or details with respectto this, careful consideration has been given to allof the decisions previously referred to with respectto this matter. These show that proof of cards ex-ecuted by employees of the Respondent in favor oflabor organizations was made in six of the eightcases involving the Respondent. Four of these in-volved the Union, one being the Trial Examiner'sDecision in Case 9-CA-4185,, which has not beendecided by the Board. In only one of these casesdoes it appear from the decision that any questionconcerning the authenticity of the writing on theface of the cards was raised, and in that case, 159NLRB 1151, the only question concerned the accu-racy of the dates on three cards. In that case, TrialExaminer Lipton credited the testimony of threeemployees that they had signed their cards on adate different from that appearing on the cardbased upon a visual inspection of the cards, therecord as a whole, and apparent abandonment ofthe issue in the brief of the General Counsel. SeeTXD at p. 5.It is also contended that Darnell was informedthat one employee, Carolyn Edens, had signed acard only after receiving an anonymous telephonethreat.Darnell testified that he discussed this withHolroyd and Haddad, but testified that he was una-ble to say that this occurred before the time thatHolroyd sent his letter of February 3, 1966, to theUnion. For this reason, and because Darnell admit-tedly did not have probative knowledge of the basisfor the refusal to recognize the Union, this conten-tion is entitled to no weight. Neither Haddad, norHolroyd,who would appear to have firsthandknowledge of the facts, testified.2.The appropriate unitThe complaintin Case 9-CA-3828 in this matteralleges that an appropriate unit for the purposes ofcase, Respondent could not have discharged Burlingame without also ter-minating Perkins MDECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining under the Act consists of "allemployees of Respondent's St. Albans, West Vir-ginia store, excluding warehouse employees, thestore manager, assistant store manager, office cleri-cal employees and all guards, professional em-ployees and supervisors as defined in the Act."At the, hearing, the Respondent stated that itagreed with the wording of the complaint, exceptthat it would include the clerical employees and thewarehouse employees in the unit. In its brief, theRespondent agrees that the three warehouse em-ployees should be excluded from the unit." TheGeneral Counsel, in his brief, urges that the scopeof the unit be found in accordance with the Board'spast decisions. This is also basically the Respon-dent's position.In itsmost recent decision with respect toRespondent's operations, 166 NLRB 674, theBoard found appropriate a unit of warehousemenand truckdrivers employed at several of Respon-dent's locations, including St. Albans, excludingother employees, which supports the parties' agree-ment that the warehouse employees be here ex-cluded from the store unit. Further, although theBoard excluded clerical employees from a storeunit in an early decision involving Respondent'soperations, 156 NLRB 761, the Board has morerecently held that clerical employees should be in-cluded in the unit in Respondent's stores. See 159NLRB 1151; 166 NLRB 186. It is therefore heldthat the two office employees at the St. Albansstore should be included in the appropriate unithere involved.At the hearing, a number of issues were raisedwith respect to the inclusion or exclusion of specificemployees from the appropriate unit on January31, 1966, the date of Respondent's refusal to recog-nizetheUnion as the collective-bargainingrepresentative of the employees in the appropriateunit.Only three of these need to be consideredherein.Employee Wanda Kanedy was absent from workon January 31 because of illness. Respondent'sposition is that employees who are absent fromwork more than 2 or 3 days because of illness aredropped from the payroll and are rehired only ifthere is a place available when they return andRespondent considers such persons satisfactory em-ployees.Respondent contends that it grants noleave of absence for sickness for more than a shortperiod. The record shows that Kanedy had advisedRespondent she would be in the hospital for about6 weeks. When she returned, she was immediatelyput back to work. Kanedy testified that she was nottold that she was to be terminated, that it was herunderstanding, though not specifically stated by thestoremanager, that she was to have her job backwhen she returned, and she was put back to workwithout filling out any further papers.11Respondent's brief, marked as TX Exh IA, and General Counsel'sbrief, marked as 1 B, are hereby received into evidenceThe record is replete with evidence of employeeswho were returned to work after absences of vary-ing periods for sickness. In fact, Darnell concededthat he did not know of any instance in which anemployee absent for sickness was refused-employ-ment *hen she returned, either immediately orshortly after the employee advised that she wasready to return to work.The issue to be decided here, clearly, is whetheron the critical date there was a reasonable expecta-tion that Kanedy would be put back to work whenshe returned from the hospital in 6 or 7 weeks.SeeN.L.R.B. v. Atkinson Dredging Company,329F.2d 158 (C.A. 4) (particularly Walton Gillikin).This must be determined on the basis of the recordas a whole, and not merely, as Respondent argues,on its payroll practices, which are apparently un-known to the employees involved. Since the recordas a whole plainly supports the finding that therewas a reasonable expectancy that the Respondentwould ,put her back to work when she returnedfrom the hospital, as in fact occurred, it is foundthat on the critical date Kanedy was an eligible em-ployee within the appropriate, unit.Respondent contends that employees JudyRaynes and Albert Kessel should be included in theunit on the critical date because its records showthat these employees completed the necessaryforms for employment on January 24, 1966, andwere put on Respondent's employment records,The General Counsel contends that they should notbe included in the unit on the basis that they didnot start to work until after the critical date. SeeColecraft Mfg. Co., Inc.,162 NL1JB 680, 687.Respondent keeps its payroll records on a 2-weekbasis.Darnell, testified that it could not be deter-mined from the payroll records which he had onthe witness stand when these two began work, butthat it was clear that they did not work the full 2-week pay period from January 24 to February 5,1966.Respondent later produced timecards forthese two employees which were received inevidence. Although these timecards do not showany dates except that they are for the pay periodending February 5, 1966, Kessel's card makes itplain that he started work on Wednesday, January26, 1966, and he is properly included in the unit.Raynes' timecard, however, shows merely thatshe worked on a Thursday, Friday, and Saturday inthe 2-week period. Since there is no presumptionthat this was the Thursday before January 31 ratherthan the Thursday following, it must be found thatthere is insufficient evidence that Raynes was em-ployed on the critical date and she must be ex-cluded from the eligibility list. Indeed, if any in-ferenceorpresumptionmay be drawn fromRaynes' card, it might be that she started work onthe Thursday following January 31, since, in theabsence of any reason for a break in her employ-ment, this would indicate the beginning of her workwith Respondent at the store. HECK'S INC.189As indicated above, after the close of the hear-ing,Respondent fileda motionwith the Trial Ex-aminer to reopen the record to permit it to in-troduce additional evidence to show that the ap-propriate unit in this proceeding was oneincludingall of Respondent's stores,in accordance with theopinion of the Court of Appeals for the First Cir-cuit inN.L.R.B. v. -Purity Food Stores, Inc.,376F.2d 497 (C.A. 1). This motion was denied by theTrial Examiner on the grounds that thelegal princi-ple involved was not new and, indeed, had been in-dicated in a priordecisionof the same court involv-ing the same employer; and further there was noclaim that the evidence- proffered was newlydiscovered or otherwise previously unavailable."On the basis of the record as a whole, it is foundthat an appropriate unit for the purposes of collec-tive bargaining within the meaning of the Act is "allemployees of Respondent's St. Albans, West Vir-ginia, store, including office clerical employees, butexcluding warehouse employees; guards, profes-sional employees, the store manager,assistant storemanager, and all other supervisors, as defined bythe Act."3.The Union'smajority statusAs of January 31, 1966, the date of the Respon-dent's refusal to recognize the Union, the ap-propriateunit found above, includingWandaKanedy, Albert Kessel, and Pearl White, but ex-cluding'Judy Raynes, numbered 41 employees. Ofthese employees, the record shows that 23, prior toJanuary, 31, had signed applications- unambiguouslyauthorizing the Union to represent them in collec-tive bargaining for their working conditions.-Respondent contends that a number of theseauthorizations should not be counted because theywere proved in this proceeding through thetestimony of persons who witnessed their executionrather than by the person who signed the authoriza-tion.However, it has long been settled that thesedocuments may be authenticated by witnesses otherthan those who signed them.Colson Corporation v.N,L.R.B., 347F.2d 128 (C.A. 8, 1965).At the hearing, it was contended that the applica-tion signed by Carolyn Edens was invalidated by ananonymous telephone threat which is alleged tohave led her to sign her union authorization. How-ever, even if her card is eliminated, the Union'smajority status as of January 31, '1966, is not af-fected.It is therefore clear, and it is found, that theUnion was, on January 31, 1966, and atall timesmaterial to this proceeding, the designated andselected representative of a majority of Respon-dent's employees in the appropriate unit foundherein.4.Analysis and conclusions with respect to therefusal to bargainIn its brief, the Respondent contends that the al-legations of the complaint that the Respondentrefused to bargain with the Union in violation ofthe Act should be dismissed on three grounds: first,because the unit alleged in the complaint inap-propriately excludes clerical employees from theunit, and "accordingly [the Respondent] had noduty to recognize" the unit or the demand basedupon it. Secondly, it is contended, as noted above,that there was insufficiency of proof of the Union'smajority status because not all authorizations wereidentified by-their signers. And lastly, it is arguedthat the refusal-to-bargain allegations should bedismissed on the ground that the procedure ofestablishing theUnion's status on the basis ofsigned authorizations is not the best method, anddeprives the employees of the right to express theirdesires in a secret-ballot election, with an opportu-nity for the Employer to explain "the other side ofthe picture" from that presented by the Union.The alleged material variation in the appropriateunit complained of need not detain us long. Thisissuewas not raised by Haddad when he refused torecognize the Union, and the inclusion of the twoclericals involved does not materially change theunit in which the demand was made, and does notaffect the Union's majority status.13Respondent, finally, argues that the unreliablenature of authorization cards as proof of majoritystatus should preclude any finding that the Union isthe designated bargaining representative of the em-ployees. The Trial Examiner is in complete agree-ment that the result of a free and fair secret-ballotelection is much to be preferred over any othertype of evidence in determining whether employeeswish to be represented by a labor organization.However, this does not mean that authorizationforms are not probative evidence in these cases, asmany decisions of the Board and courts inform us.It is also a familiar rule of law that when theparty calling for the best evidence of a fact has it-self made the production of such evidence impossi-ble, it cannot complain that proof of that fact ismade by secondary, but probative, evidence. HereRespondent by its own actions made impossible theascertainment of its employees' desires as to",Respondent's motion has been marked TX Exh 2A, the GeneralCounsel's opposition is marked 2B, and the ruling on the motion has beenmarked TX Exh. 3, and they are hereby received into evidence In its brief,Respondent suggests that one employee whose eligibility was stipulated byall parties at the hearing should be excluded from the unit as a supervisorytrainee Since this was not litigated at the hearing, and no basis appears forRespondent's position,it isrejected.13Consideration has also been given to the point, not raised by Respon-dent, that it is not clear from the Union's demand that the warehouse em-ployees were excluded from the unit it sought to represent However, theUnion's position at the hearing, in accordance with the complaint, was thatsuch employees should be excluded from the appropriate unit, and sincethe Respondent in its brief agrees and raises no issue on the point, it is con-cluded this was not an impediment to recognition of the Union at the timeof its demand 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation in the atmosphere of a free and fairelection, and thus may not be heard to complain ifthat fact is ascertained through other probativeevidence.Nor can there be any question but that theRespondent was motivated in refusing to recognizethe Union here, not by any concern over whethertheUnion actually possessed authorizations torepresent its employees, but by a desire to avoid, bywhatever means possible, dealing with the Unionfor the working conditions of its employees.14 Sincethe -means employed to accomplish that purposeconsist of acts violative of the rights of the em-ployees involved, the Respondent must be held tohave refused in bad faith to recognize and bargainwiththeUnionasthecollective-bargainingrepresentative of its employees. Therefore, on theevidence in the record as a whole, and for thereasons set forth, it is found that the Respondent,by refusing to bargain with the Union on January31, 1966, and thereafter, violated Section 8(a)(5)and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.The Union 'is a labor organization within themeaning of Section 2(5) of the Act.3.The unit set forth in this Decision in sectionIII,F, 2, is an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.On January 31, 1966, and at all timesthereafter, the Union was, and continues to be, theexclusive representative of the employees in the ap-propriate unit found above for the purposes of col-lective bargaining within the meaning of Section9(a) of the Act.5.Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the Act, which unfair laborpractices affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, it will be recom-mended that the Respondent cease and desisttherefrom and take certain affirmative actiondesigned-to-effectuate the policies of the Act.Since it has been found that the Respondent haspromulgated and is enforcing rules prohibiting em-ployees from engaging in solicitation for labor or-ganizations on Respondent's premises on their.owntime, and from distributing literature on their owntime away from actual working areas, it will berecommended that Respondent rescind and ceasepromulgating and enforcing such rules.Itwill be further recommended that Respondentoffer Charles W. Burlingame and Camillia Perkinsimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto seniority and other rights and privileges, andmake them, and Pearl White and Jerald Doss,whole for any loss of earnings, or other benefits,they may have suffered by reason of the discrimina-tion against them, by payment to them of a sum, ofmoney equal to that which they would have earnedas wages, or received as benefits, from the date ofthe discrimination against them to the date of offerof reinstatement, less interim earnings in a mannerconsistent with Board policy set out in F.W. Wool-worthCompany,90NLRB 289, andCrossettLumber Company,8NLRB 440, to which shall beadded interest at the rate of 6 percent per annum,as prescribed by the Board inIsis Plumbing & Heat-ing Co.,138 NLRB 716.Itwill also be recommended that the Respondentpreserve and make available to the Board or itsagents, upon request, for examination and copying,all payroll records, social security payment records,timecards, personnel records, and reports, and allother records and reports necessary-to analyze theamount of backpay due and the right to reinstate-ment under the terms of these recommendations.In order to make effective for the- employees ofthe Respondent the guarantee or rights containedin Section 7 of the Act, it will be recommendedthat the Respondent cease and desist from, in anymanner, infringing on the rights guaranteed in thatsection.-RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record inthis case, it is recommended that:Respondent, Heck's Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discharging, transferring, refusing to em-ploy, or otherwise discriminating against employeesin order to discourage membership in or support ofFood Store Employees Union, Local #347, Amal-gamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, or any other labor or-ganization.(b) Threatening its employees with discharge orother reprisals if they become or remain union" Although not discussed in Respondent's brief, it has been noted that inits letter of February 3, 1966, Respondent claimed a doubt of the Union'sauthorizations because of "questionable methods of securing signatures oncards in the past " This is nowhere explained, and apparently has beenabandoned By its terms it would not refer to the alleged incident withrespect to Mrs, Edens, and, as previously noted, there is no evidence thatRespondent knew of that alleged event prior to February 3, 1966 Otherthan this, no claim of invalidity of the authorizations received in evidenceappears HECK'S INC.members or give assistance or support to a union.(c) Interrogating employees concerning unionmembership or activities in a manner which inter-feres with their rights under the Act.(d) Engaging in or creating the impression ofsurveillance of the union activities of its employees.(e) Inducing, instructing, or encouraging em-ployees to ascertain or report on the union mem-bership or activities of employees.(f)Promulgating, continuing in effect, or enforc-ing rules or conditions of employment prohibitingemployees from soliciting on behalf of a unionwhile on Respondent's premises, while on their owntime,or from distributing union literature onRespondent's premises, on their own time and awayfrom the actual working area.(g)Refusing, upon request, to bargain collec-tivelywith Food Store Employees Union, Local#347, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, as the ex-clusive representative of the employees in the ap-propriate unit found herein, for the rates of pay,wages, hours of employment, and other terms orconditions of employment of said employees.(h) In any other manner interfering with,restraining, or coercing employees in the exerciseof their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which itis found will effectuate the purposes of the Act:(a)Upon request bargain collectively with FoodStoreEmployeesUnion,Local #347,Amalga-matedMeat Cutters and Butcher Workmen ofNorthAmerica,AFL-CIO, as the exclusiverepresentative of the employees in the unit herein,found appropriate with respect to rates of pay,wages, hours of employment, and other terms orconditions of employment, and, if an agreement isreached, embody such understanding in a signedagreement.(b) Insofar as its published rules or conditions ofemployment prohibit employees from soliciting onbehalf of a union on Respondent's premises, whileon their own time, or from distributing union litera-ture on Respondent's premises, on their own timeand away from the actual working area, rescindsuch rules.(c)Offer Charles W. Burlingame and CamilliaPerkins immediate and full reinstatement to theirformerorsubstantiallyequivalentpositions,without prejudice to seniority and other rights andprivileges, and make them, and Pearl White andJerald Doss, whole for any loss ofearningsor otherbenefits they may have suffered by reason of thediscrimination against them, as set forth in the sec-tion of this Decision entitled, "The Remedy."(d) Preserve and, upon request, make availableto the Board or its agents the records necessary todetermine the adequacy of reinstatement and theamounts of backpay provided for in this Recom-mended Order.191(e) Post at its St. Albans, West Virginia, store,involved herein, copies of the attached noticemarked "Appendix."15 Copies of said notice, onforms provided by the Regional Director for Region9, after being duly signed by the Respondent or itsrepresentatives, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(f)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps Respondent has taken to complyherewith. 6IT IS FURTHER RECOMMENDED that, except to theextent found herein, the allegations of the com-plaint are dismissed." In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in thenotice In thefurtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-pealsEnforcing an Order" shall be substituted for the words "a Decisionand Order "'s In the eventthat this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discharge, or refuse to employYou, or transfer you, or treat you differently ina y way because you join or help Food StoreE ployees Union, Local #347, AmalgamatedMat Cutters and Butcher Workmen of NorthA erica, AFL-CIO, or any other union.E WILL NOT spy upon or attempt to watchyour union meetings or any union activities, ortry to` make you feel that we are spying upon orwatching your union activities.WE \wILL NOT ask you to find out for usabout union meetings or union activities, or totell us)io is for or against the Union, or aboutany unio}i activities.WE WI L NOT threaten you with discharge ortransferorwith any other kind of harmbecause you join or help a labor union.WE WILL NOT prohibit you from soliciting fora unionon company property on your owntime. 192DECISIONS OF NATIONALWE WILL NOT prohibit you from passing outor receiving union literature,on company pro-perty so long as this is done on your own timeand away from actual working areas.WE WILL NOT in any other way interfere withyour rightTo organize yourselvesTo form, join, or help unionsTo bargain for your working conditionsasagroup through a representativechosen by a majority of youTo act together for mutual aid or pro-tection in your working conditionsTo refuse to do any or all of these thingsWE WILL, upon request, bargain with FoodStore Employees Union Local #347, Amalga-mated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, for your workingconditions in the appropriate unit set forthbelow:All employees of the Company's St. Al-bans,West Virginia, store, including officeclericalemployees,butexcludingwarehouseemployees,guards,profes-sionalemployees, the storemanager,LABOR RELATIONS BOARDassistant store manager, and all other su-pervisors, as defined by the Act.WE WILL offer to Charles W. Burlingameand Camillia Perkins immediate and full rein-statement to their former jobs, or to a substan-tially equivalent job, without loss of seniorityor any other right or privilege and WE WILLmake them, and Jerald Doss and Pearl White,whole for any pay they lost because of the dis-crimination against them, with interest.HECK'S INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its. provisions, they maycommunicate directly with the Board's RegionalOffice, Federal Office Building, Room 2407, 550Main Street, Cincinnati, Ohio 45202, Telephone684-3686.